04/21/2020


     IN THE SUPREME COURT OF THE STATE OF MONTANA                         Case Number: DA 18-0591



                            No. DA 18-0591

STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

RANDALL KEITH ORTON,

           Defendant and Appellant.

                                ORDER


      Upon consideration of Appellant’s motion for a 60-day extension

of time, and good cause appearing,

     IT IS HEREBY ORDERED, that Appellant is granted an

extension of time to and including July 20, 2020, within which to

prepare, serve, and Appellant’s response brief.




                                                               Electronically signed by:
                                                                     Mike McGrath
                                                        Chief Justice, Montana Supreme Court
                                                                     April 21 2020